Citation Nr: 1333385	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  10-45 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 16, 2010.

2.  Entitlement to an initial rating for PTSD in excess of 50 percent after September 16, 2010.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2012, the Board remanded this matter to the RO for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.


REMAND

On a November 2010 VA Form 9, the Veteran requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at a local VA office (Travel Board hearing).  At that time, the Veteran indicated that he intended to appeal all of the issues listed on the statements of the case and supplemental statements of the case sent by the RO.  

The record reflects that the Veteran did not appear at the Board hearing scheduled on October 31, 2012 at the local RO.  Under 38 C.F.R. § 20.704, if the appellant elects not to appear at the prescheduled date, the request for a hearing will be considered to have been withdrawn.  In such cases, however, the record will be submitted for review by the Member (VLJ) who would have presided over the hearing.  If the presiding VLJ determines that good cause has been shown, the hearing will be rescheduled for the next available hearing date after the contingency which gave rise to the request for postponement has been removed.  38 C.F.R. § 20.704(c) (2012).  In a January 2013 submission, the Veteran's representative indicated that he had faxed a request to reschedule the hearing on October 26, 2012 due to the Veteran's hospitalization for coronary bypass surgery.  The January 2013 document indeed reveals a received date stamp of October 29, 2012, prior to the scheduled Board hearing.  In the light of this submission, the Board finds that the Veteran has shown good cause and the claims on appeal are remanded for rescheduling of a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO.  Notice of the scheduled hearing should be provided to the Veteran at the most recent address of record and to his representative.  A copy of such notice shall be associated with the claims file.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



